European Union Agency for Fundamental Rights - Fundamental Rights Agency: activities under Title VI of the EU Treaty (debate)
The next item is the joint debate on the following reports:
by Mrs Kinga Gál, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council regulation establishing a European Union Agency for Fundamental Rights - C6-0288/2005 -
and
by Mrs Magda Kósáné Kovács, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision empowering the European Union Agency for Fundamental Rights to pursue its activities in areas referred to in Title VI of the Treaty on European Union - C6-0289/2005 -.
Mr President, I believe that today marks an important stage in the assessment of a provision that is highly important both for the Commission and for Parliament. The initiative in question, which, first of all, was adopted in accordance with the formal rules of a procedure that excludes codecision, has subsequently been carried forward politically through an extremely close collaboration with Parliament. The trialogue method, which has enabled us to come to an agreement on many occasions, is, in fact, a political solution: even though, from an institutional and legal point of view, we are sadly not in the presence of a formal codecision procedure, this political solution has enabled us thus far to develop an excellent working relationship.
I should like to thank the rapporteurs, Mrs Gál and Mrs Kósáné Kovács, for their useful collaboration. We have come to an agreement on many points, and I hope, too, that the few outstanding points can also be resolved by the end of the year so that, in 2007 - as has often been repeated by the European Council and Parliament, and as the Commission itself hopes - the Fundamental Rights Agency will at last become operational.
What points still need to be considered and developed further, even after the last trialogue, which was nonetheless extremely useful? There are three basic issues, which were among the items I recently addressed with the Ministers of Home Affairs at the Council meeting held last week in Luxembourg, and recently in a meeting with the Secretary General of the Council of Europe.
The first issue specifically concerns the relations between the future agency and the Council of Europe. The Commission, myself and - I am sure - the European Parliament itself intend to prevent any overlapping of powers between the future agency and the Council of Europe, which already does a fine job of protecting and promoting fundamental rights. I believe that it is possible to pursue the common objective of establishing a working relationship between the agency, on the one hand, and the Council of Europe, on the other, with each one working within its own areas of responsibility.
The agency's primary task is to oversee, monitor and gather together material regarding compliance with Community legislation, without going beyond this remit. The first point is therefore one of ensuring that the Council of Europe's powers are respected in full and that there is a willingness to cooperate. The second point relates to the geographical scope of the Agency's powers and responsibilities. You will all recall that the original position limited the geographical scope solely to the EU Member States. Obviously, the need soon arose to extend the scope of the responsibilities to candidate countries, countries that are already, albeit to varying degrees, on course to join the European Union.
There was also the serious problem of countries at the pre-accession stage, which we call potential candidate countries. This is an extremely important concept, because it refers to a key geographical area for Europe: the Western Balkans. These are countries that are negotiating, in some cases, or applying, in others, stabilisation and association agreements with the European Union, which involve among other things extremely sensitive material relating to the protection of fundamental rights. Hence the proposal, which is supported by the Council and contained within the text being examined today, to extend the scope of application to these countries.
Some Member States have expressed reservations in this regard, and the Council of Europe has voiced strong concerns, which it is my duty to report. I believe, however, that it is possible to find a satisfactory compromise solution, which in no way rules out the prospect that these countries might also fall within the competence of the agency. Such a compromise solution would take account even of the fact that the agency in question, which will already be responsible for all of the current powers of the Vienna Centre - so, racism, xenophobia and anti-Semitism - in addition to new powers, could best focus on the Member States of the European Union and on the candidate countries, at least to begin with. It is therefore advisable not to rule out the possibility that pre-accession countries might perhaps be taken into consideration, but account must be taken of the demands made, on the one side, by the Council of Europe, and, on the other, by some influential Member States that formally raised this issue at the Council meeting in Luxembourg. This is a point on which there is still room for reflection.
The third and final point relates to the inclusion of the so-called 'third pillar' topics: police and judicial cooperation. From the outset, the Commission - and I myself - have been in favour of the strategy - which this Parliament also considers to be the best - of including this topic in the remit of the agency in question. In my view, it would be rather difficult to have to explain to the people of Europe that we are close to establishing an agency with responsibility for promoting and protecting fundamental rights, and exclude from the scope of those powers the aspects of police cooperation and judicial activity, in relation to which there is an objective need to ensure that the fundamental rights of persons accused or on trial, for example, are respected in full. There is also, as you know, a problem of the legal basis, which I will obviously not focus on now, but there is a political reason for it. If this agency is to be of use to the citizens, then it somehow must include topics that come under the 'third pillar'.
It is up to us to find an acceptable solution, but I do not believe that it should involve postponing the decision on whether to include the 'third pillar' topics until after the agency has been established. Postponing the decision would mean not making any decision at all, and I believe that that would be a mistake. As you know, within the Council, some large EU countries are demonstrating a certain reluctance to accept this inclusion, alleging internal constitutional problems. Personally, I believe that these problems can be overcome and that, precisely on this issue, Parliament can play a very important political role.
To conclude, I hope that, thanks to a compromise solution, the Council will accept a text which, even though it has not been formally codecided, may represent the joint efforts of Parliament, the Council and the Commission. This could perhaps be the first case, ladies and gentlemen, in which a shared political will has led us to waive rules that do not admit of the formal codecision procedure, and we have in fact reached a joint decision by political means. Aside from the agency, which will undoubtedly have a more solid foundation on which to develop if it has this result behind it, what we are discussing here might also serve as a good example for many other sectors to which the codecision procedure has unfortunately not yet been applied.
rapporteur. - (HU) I feel honoured to have been a participant in this process which proves - as Mr Frattini has just said in concluding his speech - that, beyond the formalities, it is possible to cooperate productively if there is a common will.
The creation of the Agency for Fundamental Rights is surrounded by numerous debates. The adoption of this report is the result of a long series of arduous discussions. Special thanks are due to Commissioner Frattini, to the Austrian Presidency and to the approach taken by the Finnish Presidency.
Throughout this process, Parliament has steadfastly taken the stand that it is necessary to transform the existing European Monitoring Centre on Racism and Xenophobia to extend its remit to the totality of fundamental rights. We need to be vigilant in this area, as is all the more evident from events contravening fundamental rights within new Member States. Furthermore, we will need objective information from reliable governmental and non-governmental sources, research centres and various segments of civil society - such as religious organisations - and we must work closely together in defence of our fundamental rights.
The intention to create this agency has provoked and is still provoking debate in the Parliamentary Assembly of the Council of Europe. Honouring the work of the Council of Europe and recognising its necessity and importance, the text that is soon to be voted on has taken into account the remarks of that body to the effect that the Agency should in no way duplicate the work already carried out by the Council of Europe. Rather, its structure and network should assist the Council of Europe, and above all, to the decision-making forums in Europe: the Council, Parliament and the Commission.
The text being proposed for adoption is an acceptable compromise. At the same time, Parliament has maintained its original position as long as there is no agreement within the Council on an essential point. For it is clear to us that if we want to create an effective organisation instead of a mere showcase - which would be a waste of money, and in that respect I agree with those who would not lend their support to a useless organisation - it is obvious that its scope has to be extended to obtaining information, collecting data and reporting on questions falling under the third pillar. As we see day after day, it is precisely in matters relating to police and judicial cooperation that the most worrisome issues arise. Let me point to the specific problems of the trafficking of children and women, for instance.
Therefore, we are looking forward to an acceptable compromise with the Council. It is for this reason that we are postponing the final vote and referring the report back to the Commission, in the hope that the Council will take seriously its own decision regarding the 1 January 2007 date. By voting for the compromise amendments, for the compromise wording that we have negotiated during this long process, Parliament wishes to send an emphatic message regarding the importance of all that is contained in the text, and also to remind the Council that what happens next is now up to them.
The text to be voted on retains references to the Charter of Fundamental Rights as well as to Article 7 of the Treaty, since Parliament can only become involved in the creation of an agency that is a vital and effective body and that can become part of the solution in Europe. New problems are constantly arising with respect to our fundamental rights that require attention and remedies.
Let us help bring forward the solution with our votes, and let us indicate clearly what the European public opinion expects from us: the creation of an effective, independent, yet accountable organisation. Thank you for your help and support.
The Council decision asking and authorising the Commission to submit a proposal for the creation of a Fundamental Rights Agency has now grown out of its infancy. Three years have passed, yet we still have the impression that there is no consensus among Member States on certain basic questions.
The process of harmonisation between the three institutions was a very important, happy and instructive experience for us. It revealed that Parliament, the Commission and the representatives of the current Presidency were able to come to an agreement on the most important questions, although no such agreement has been reached yet among the full membership of the Council. This efficient harmonisation, even if it concerns the future, as it were, gives me a great deal of confidence and optimism.
In the preparatory work, we agreed on the most important requirements. I would like to evoke simply the keywords here: we all want this institution to be independent, accountable and endowed with efficient organisation, and its work to be transparent, so that it will increase citizens' trust in the work of the European institutions.
We have also accepted the outlines of its scope, since - as pointed out by Mrs Gál - we all maintain that the focus of the Agency should, first of all, be on the Member States and their institutions. The Agency should have the ability to express its opinion on European legislation concerning fundamental rights, with the competence as well to monitor third countries within a certain limited geographical area, since we did not wish to deprive the agency of its main area of concern, the European Community.
My task was to put forward a draft Council Resolution to Parliament, which has provoked extensive debate because there was and still is no complete agreement on whether or not the agency should have competence beyond the first pillar. I have to inform my fellow Members that in our original conception we endorsed extending the Agency's competence to monitoring organisations belonging to the second pillar. As there did not seem to be any chance of consensus in this regard, I withdrew these proposals, as rapporteur, before the vote in the Committee on Civil Liberties, Justice and Home Affairs.
Many of us are of the opinion, however, that it would diminish the importance of the Agency if we renounced broadening its scope to include the third pillar. For that reason, we stand firm in our resolve even though we never did nor do we now reject the idea of compromise, the idea of mutual compromise. Therefore, I wish to express my thanks to the Austrian and the Finnish Presidencies, but above all to Vice-President Frattini whose dedication and effectiveness helped us reach the eventual solution.
I wish to ask my fellow Members to support the proposals presented by the Committee on Civil Liberties together with the amendments therein. Afterwards, we will hand back the competence to the Commission, because it is up to the Commission to submit proposals to the Council, where we hope they will receive the necessary support.
draftsman of the opinion of the Committee on Foreign Affairs. - (DE) Mr President, Commissioner, ladies and gentlemen, once again, let me remind the House that the origins of today's debate can be traced back to a Council decision of December 2004. It is because of that that we are discussing the Agency for Fundamental Rights today, so the Council cannot slink out of the back door to escape a debate on the subject, acting all the while as if Members of this House had gone mad with desire for European bureaucracy and as if this had nothing do with what matters to the people of the European Union.
It also needs to be stressed that the Fundamental Rights Agency is something about which Parliament is engaged in talks with both the Commission and the Council, and in these we have endeavoured to get the agency a clearly delineated mandate. I would like again to highlight what this is all about. Nobody here in this House wants to see operational structures duplicated, and we have all reached a compromise to the effect that the agency's mandate should require it to concentrate on the protection of fundamental rights in the Member States, in candidate countries, and, finally, in countries with which we have stabilisation and association agreements. Appropriate arrangements have been made for consultation with the Member States.
What I would like again to make clear is that the draft we have produced takes proper account of the interests of the Council of Europe. I would like, finally, to avail myself of this opportunity to thank Mrs Gál and Mrs Kovács once more for the work they have done.
Now it is the Council's turn to do something.
draftsman of the opinion of the Committee on Budgets. - (DE) Mr President, Commissioner, ladies and gentlemen, I am speaking on behalf of the Committee on Budgets, which always means that one has to concentrate more on money than on what a report is actually about, and so that - rather than the report's subject-matter, about which Members have already said everything that needs to be said - is what my opinion is about.
We do indeed have a problem with the funding for the European Union's Agency for Fundamental Rights, which will be a whole new agency, similar to the Chemicals Agency or the Institute for Gender Equality, and will be in place from 2007 onwards, provided that it is agreed to by the time we assume it will be. Now we all know that the Council and Parliament agreed, in paragraph 47 of the Interinstitutional Agreement of 17 May of this year and relating to budgetary discipline and sound financial management agreed by them and the Commission, that the Council and Parliament would be required to discuss the funding arrangements of the new agencies and then come to an agreement on them.
As long ago as this July, before the summer recess, the Budget Committee invited the Council to enter negotiations with us - we did so, indeed, on repeated occasions. Since the Council has not, as yet, responded to our invitation, the Committee on Budgets has now, in the course of its deliberations on the coming financial year, renamed the budget line to which the Commission had appended the description 'Human Rights Agency' as the budget line for the 'European Union's Monitoring Centre on Racism and Xenophobia' and created a new one with the annotation 'for information'. We hope that we will soon have a legal basis and will then be able to come to an agreement with the Council as to how the new agency should be funded.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, further to what Mrs Haug has said, perhaps I might, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, make a number of fundamental observations relating to the agencies.
This House has spent years fighting against bureaucracy, duplication of structures and excessive bureaucracy, and, although it has always been right to do so, its efforts have met with only partial success. At the same time, though, the creation of new agencies is repeatedly endorsed, not only by this House, but also, and predominantly, by the Council. Demands are also made for new monitoring bodies and machinery, with consequences that are obvious when we take a look at the Court of Auditors' report.
We now have sixteen agencies. I do not know whether you are familiar with all of them and know where they are to be found, but they now employ over 2 300 people, and, if you tot up the costs, you will see that these are probably now about to go over the billion mark. We are talking about EUR 1 000 million here, and when you see 60% or 70% of that going on the administration of these agencies alone, you will quite rightly ask yourself how much sense it makes to have these agencies, and you will be all the more likely to ask questions when you become aware that some of the work is done either in the Commission, the European Council, or, indeed, in Parliament and that these three institutions could well make a better and more efficient job of it. That is the problem that we face.
We know that there are, inevitably, administrative costs associated with the agencies, and that these are increasing dramatically; I have myself taken a look at the figures, which show an annual increase between 10% and 20% in personnel costs, which, in some agencies, runs to between 80% and 100%, but the question arises of who checks to see what services these agencies actually perform, in what way they benefit the public in the European Union, or what value they add. It may well be that some of them - perhaps even many of them - are superfluous. We should be so bold as to look to see how the various functions can be better shared around and in which instances others could do the jobs better.
What I am calling for is a pause for reflection and a review of the existing 16 agencies in terms of their performance and added value; I am also asking that consideration be given to closing down any agencies that have become surplus to requirements and no longer do anything useful, rather than constantly speculating about where we can open new ones.
on behalf of the PSE Group. - Mr President, I should like to thank the Commissioner for the way in which he has worked so cooperatively with the Committee on Civil Liberties, Justice and Home Affairs on this. From Mr Pirker's contribution, you will see that Mrs Gál has had to do an enormous amount of work in her own Group and I congratulate her on the work she has done to bring people together.
Let me just say to Mr Pirker that we have an expression in the United Kingdom that you put your money where your mouth is. The easiest thing in the world is to say that you are 'concerned' or you are 'committed'; it is much harder to follow it through and give the resources in order to achieve the outcome that we all hope for. We often say 'red tape' when what we mean is that we do not want to stop people from doing something that they should not. In this case, when it comes to empowering human rights' defenders, red tape is absolutely necessary and, I would say, brilliant. When it comes to cost, if, again, we say we value something and we put no resources behind it, we expose our hypocrisy. So that is why I ask Mrs Gál to continue her excellent work. I believe we will reach a compromise with the Council, because the Commission has shown that it is willing to try to initiate that compromise.
Let me also say to the Council of Europe that, although I fully understand its concerns, you cannot have too many human rights' defenders in the field of defence of human rights and fundamental freedoms. With this agency we are not replicating what the Council of Europe does; we also have obligations in the Union, specifically under the Treaties: the Treaty on European Union and, of course, the Charter of Fundamental Rights.
We have seen in very recent months and, indeed, over the last year, worrying hate-speak used by politicians in certain parts of the Union. We have seen a rise not only in hate-speak but also in racist, xenophobic and homophobic violence, and the Council has done nothing when it comes to Articles 6 and 7. In the absence of action by the Council, is it any wonder that we need an agency that will monitor, report and bring forward recommendations and thereby hold every single Member State to its international obligations? It makes sense.
Finally, let me say this: if we see one individual attacked because of religion, sexual orientation, gender, ethnicity, whatever, and we stand back and do nothing then we create the conditions that brought about the Second World War. This institution in particular was built out of the ashes of the Second World War with a commitment that we would never turn our eyes or ourselves away from the appalling violence that man commits upon man.
on behalf of the ALDE Group. - Mr President, I am delighted to congratulate Parliament's two rapporteurs, Mrs Gál and Mrs Kósáné Kovács, for the excellent work that they have done, and also to congratulate Commissioner Frattini for the forceful way in which he has supported this exercise. Having been not so happy with him in a debate yesterday on PNR, I am very happy with him now. I would also like to have addressed my thanks to the Council, but of course they are not here.
This Fundamental Rights Agency is not just another European body. I believe that it will help reassure EU citizens that human rights are being upheld by the 'Brussels bureaucrats' and by EU governments when they are implementing European law. It will thus increase confidence in the European Union, and I think it is therefore a very appropriate 50th birthday present for the European Union to give itself in the run-up to March 2007.
I hope it will also help stop 'gold-plating' of EU directives, which some governments are rather prone to. They take a European law and when they transpose it into national law, they add things which have been sitting in a drawer in a ministry. Hopefully, we might see some curbing of that. But it is also essential to include matters of justice, security and policing, since, by their nature, police, judicial cooperation and criminal law measures, however desirable, are the most likely to raise concerns about human rights. For instance, we have the European arrest warrant but we still do not have the accompanying procedural guarantees for people facing charge and trial, which have long been promised.
I do not believe that this undermines the Council of Europe, and I fully agree with Michael Cashman on this: it intensifies the support for human rights in Europe, but we also need to include competence in relation to Articles 6 and 7 of the Treaty. We have to intensify the peer review and monitoring function for human rights within the European Union if we are to increase mutual trust and, therefore, provide a basis for mutual recognition of judicial decisions.
Mr President, Commissioner, I would like to extend my group's thanks to the rapporteurs, Mrs Kovács and Mrs Gál, and I do not do so as a formality, but because both rapporteurs have had a very laborious task to perform and have set out, on this House's behalf, a strong and convincing position, one that is backed by a large majority and will, it is to be hoped, also impress the Council.
This House has always seen itself as an advocate for fundamental rights, and that is, indeed, what it is supposed to be. Being an advocate of fundamental rights comes naturally to a body elected directly by the people to represent them, and I find it regrettable that the Council took no account of this when considering the codecision issue and thereby rendered the whole debate defective.
If you want to see whether politicians really want to accomplish something and what goals they most deeply want to achieve, then take a look at the instruments with which they equip themselves in order to get their way. Mr Pirker has just been reminding us of the bureaucracy at the European level. The instruments for monetary policy, the single market, and the stability pact are hard-edged laws, with money in abundance, sanctions, binding deadlines, monitoring bodies and much, much more. I have never yet heard Mr Pirker sounding off about the means available for enforcing financial and budgetary policy, about its monitoring and control instruments, the full disclosure of national data, its sanctions machinery, the powers given to the law courts - everything that one might wish for in order for that policy's definite objectives to be achieved.
When it comes to democracy, though, when it comes to fundamental human rights, we have to make do with soft agreements and arrangements, with a bundle of affirmations lacking in any sanction, guarantee or monitoring mechanism. That is one of the causes of the crisis of confidence in Europe. The economic objectives are pursued with the utmost rigour, while the interests of people are a fit subject for pious utterances or, again, of affirmations.
All this is happening against the backdrop of a grave situation. Even though many years have passed, the Charter of Fundamental Rights has still not yet entered into force or become legally binding. The issues surrounding the CIA's prisons, the transfer of data, the slow pace of investigations and the governments' foot-dragging cooperation have dealt public confidence a blow from which it will take a long time to recover.
In our attempts at combating terrorism we are becoming less and less able to balance freedom and security, and the public can feel this. One consequence of the temporary failure of the European Constitution has been that intergovernmental cooperation has remained what it was before, namely the black hole of European democracy.
The government of one Member State - I refer to Poland - is openly considering the introduction of the death penalty. The British Home Secretary stood at the lectern in this House and called for a more lenient approach to the ban on torture when terrorists are involved. Even today, there is no early warning system attached to Articles 6 and 7. On the contrary, Mr Pirker, it is an unfortunate fact that the instruments for enforcing and guaranteeing fundamental rights are not equal in status to the instruments that are in place to get economic and monetary policy implemented.
We have a vitally important task to perform here, and, as we see it, one reason why it is important is that fundamental rights are indivisible. At the heart of this House's demands, of course, is that governments should cooperate with each other on this. The second, and, in particular, the third pillar, must be fully within the Agency's remit, for if they are not, it will become clear to the people that, where fundamental rights - the most vulnerable area of policy - are concerned, the governments are not taking citizens' rights as seriously as they ought to.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I believe that it is right to extend the powers and activities of the European Monitoring Centre on Racism and Xenophobia. The data collected over the last few years are worrying: it transpires from the Centre's annual reports that there has been an increase in drug-related developments. The establishment of the agency in question can therefore help not only to monitor these serious developments but also to vigorously combat them. It is strange that the Group of the European People's Party (Christian Democrats) and European Democrats, as represented by Mr Pirker, is worried about bureaucracy and the rise in costs when we are concerned here with defending fundamental rights. The value of human rights cannot be quantified economically. The protection of fundamental rights is an aspect of our identity, and is perhaps the only way to make Europe strong.
I expected an attack - which has not materialised - on the agencies, including Frontex, an agency that has not performed any duties this year, nor helped to improve the lives of EU citizens. I believe, instead, that we must strongly defend the activities and the future of the Fundamental Rights Agency. The problem of duplication does not exist, and even if we were to create some, I would not be worried, because I firmly believe that it can only help to improve the lives of European citizens if there are more agencies, more structures and more institutions that are responsible for protecting human rights.
I am concerned about the Council's absence: only yesterday, the minister left the House and, today, an important debate is taking place. However, I believe that, during a debate such as this, in which two opposing positions - our Parliament's and the Council's - are up against each other, it would have been helpful if Council representatives had at least been present in this House.
I believe that granting Parliament a powerful role in the establishment of the Fundamental Rights Agency is a positive step, just as I believe that the work of Mrs Gál, Mrs Kósáné Kovács and Mr Frattini, who has reaffirmed his favourable position in this House, is important. However, we must also ensure that there is strong involvement on the part of NGOs and European civil society.
Mr President, in its time, the ideology of human rights played an important role in undermining the destructive forces of totalitarianism. However, this ideology is now starting to mutate, or has mutated, into a caricature of its former self. The right of everyone to everything, rights instead of duties, the replacement of rights by privileges - these are the bounds of absurdity towards which we are moving.
How high minded it sounds - a Fundamental Rights Agency. But what form will this Agency take and what will it do? The grounds for the application to establish the Agency state that it needs to be given broader authority to enable it to implement the aims of the EU, a common foreign policy included. However, expanding the authority of EU institutions is a threat to the principle of sovereignty and subsidiarity. It threatens, for example, the implementation of such curious acts as the most recent European Parliament resolution on xenophobia. The problem lies in how the Agency should exercise its authority. Will it address genuine threats to human rights, or will it simply pillory governments that have fallen out of favour with the EU majority for one reason or another? Alternatively, it might devote itself to promoting privileges for certain minorities, or absurdly vague concepts such as gender equality in all areas, an issue which I have raised in this House on previous occasions.
It has been suggested that the institution of the Fundamental Rights Forum be deleted from the proposal for the Agency. Such a Forum was to include representatives of social, professional and ecclesiastical organisations, and also of religious and philosophical organisations. There is now only a vague promise of their involvement in the Agency. This means that everything will be decided by officials and politicians who will arrive at decisions by voting. The decisions will obviously be neutral ones. But how will this neutrality work out in practice? Let us take a recent example. The European Union is contributing to the UN Population Fund, which for its part assists the practice of forced abortion in developing countries. Amendments tabled by the Union for Europe of the Nations were returned again during this year's budget debate. We demanded that the EU should not assist programmes which promote forced abortion. This derives from the Charter of Fundamental Rights and the provisions of the 1994 Cairo conference. The issue is, incidentally, totally separate from the debate on the legality or otherwise of abortion. It addresses freedom of choice, a fundamental human right, and one which the majority of this House supposedly acknowledges. However, the majority of members of the Committee on Budgets rejected these three amendments, thereby supporting coercion and rejecting the Charter of Fundamental Rights where third countries are concerned.
Whilst full of platitudes about the rights of various minorities, the majority of MEPs are of the opinion that we can use common European funds to finance activities such as forced abortion in China, where women whose pregnancies are at variance with government quotas are dragged out of their homes and forced to have abortions against their will, even in the ninth month of pregnancy. A year ago the Western press reported a series of drastic examples of such actions, but where were the advocates of women's rights and the human rights then? It is not even a question of defending unborn life, it is a question of respecting fundamental human rights. Those who advocate abortion claim that the foetus is part of a woman's body. I would suggest to you, ladies and gentlemen, that if it were a matter of forced amputation of a hand or a foot, the alarm would most certainly be raised. Yet a foetus is not even part of the body. It is essentially different. Whilst some regard it as a living being, others regard it as being of less value than any part of the human body. If the European Union ignores the rights of women outside its borders to have children, how can it defend human rights within its borders? This is hypocrisy on a colossal scale. Nice work: liberal democracy supporting coercion!
After this most recent experience I have considerable doubts as to whether the proposed Fundamental Rights Agency will not become just another instrument for political manoeuvring, in which common sense would always be outvoted.
on behalf of the IND/DEM Group. - (NL) Mr President, the European Fundamental Rights Agency is politically controversial - so much so that a Member State is considering vetoing it. The Council of Europe's Assembly also has major objections to it, and, last week, its chairman called for the proposal to be reviewed.
There are two major arguments that speak out against the establishment of a Fundamental Rights Agency, and it is unfortunate that the compromise struck by Mrs Gál does not do enough to refute them. To me, that is sufficient reason for submitting an amendment to reject the proposal that we are to vote on today. The proposed agency will unnecessarily duplicate the activities of the Council of Europe, the Human Rights Court and the OSCE. In addition, it draws an unwelcome distinction between the 25 EU Member States and the other 21 European countries. Secondly, the Fundamental Rights Agency stands in the way of a good relationship with our neighbouring countries on this matter. Indeed, talks and continuous dialogue between the European Union and third countries are held in the framework of international relations, and that involves the discussion of topics other than critical views of fundamental rights.
Very recently, the Dutch Senate unanimously prohibited the government from voting in favour of this proposal. Since a Dutch veto can be averted only if the aforementioned points of criticism are taken on board, it is likely that the vote will be postponed.
(NL) Mr President, quite a few people are wishing the Fundamental Rights Agency much success, and, in view of recent events, it will need it. I reckon the agency will have enough on its plate just upholding the freedom of expression. Yesterday, this House expressed its indignation at what is happening in Russia, which is wholly justified, except that it is not only in Russia that freedom of expression needs to be upheld. Allow me to give you a few examples. In my own country, the trade unions announced yesterday that they will track down all members who stood for my party, the Vlaams Belang, during the recent elections, with a view to kicking them out. That is tantamount to a Berufsverbot in the heart of the Union. In France, Dr Redeker, a professor of philosophy, had to go into hiding following death threats, because the oh-so-tolerant Islam does not tolerate criticism of its holy Koran. France is being threatened with an economic boycott from Ankara and the Turkish Government, because Charles Aznavour and President Chirac have been in Yerevan demanding that Turkey should acknowledge the Armenian genocide - something that is not to the so-called model candidate country's liking.
Indeed, there is a great deal yet to be done by this agency, and not just in Russia.
Mr President, I wish to begin by congratulating Mrs Gál on her hard work, but I am afraid that I also have to strike a rather discordant note in these discussions.
As a former member of the Convention on the Charter of Fundamental Rights, I obviously have no problem with the development of human rights, but I have a problem with this proposal. I think this agency is unnecessary; if its powers were to be effective they could only be delivered either under a European constitution, which certainly is not imminent now, or some other legal treaty base, which it certainly will not have.
The Charter has always been contradictory, in my view, to the Council of Europe Convention on Human Rights, which also covers many countries outside the EU. The articles are very different in each case. Whatever anyone says, a new proliferation of European agencies and their functions will cause not only an overlap but also an unnecessary increase in bureaucracy. It will, of course, be expensive, and I would remind Mr Cashman, who says 'put your money where your mouth is', that this is not my money or his money - it is the money of the European citizens, and we have an obligation to be very careful indeed about how we spend their money when we take initiatives of this kind.
The current body on which, if it goes ahead, this will be built - the European Monitoring Centre on Racism and Xenophobia - has not actually shown itself to be that objective or that positive in its work. I have raised in this House on a number of occasions the issue in 2003 of the suppression of the anti-Semitism report. There was a lot of discussion about that, and it clearly showed that there was not the objectivity needed when looking at human or fundamental rights, but a rather subjective approach by a number of officials. I do not want to end up in a situation where we have not only conflict between two agencies - one of the Council of Europe and one of our own - but also a lack of objectivity in the handling of cases which, undoubtedly, are always going to be sensitive.
I think we have to be very careful. We can certainly have our dreams and hopes for the improvement of human rights, not only in the European Union but particularly in those states, such as Russia and elsewhere, where they are clearly now being ignored. However, it is important that we do not increase the number of agencies merely for the sake of it on a political basis. We should look at our existing agencies and our powers of persuasion at the highest level and use them to the full before we take this new adventure.
(FR) Mr President, first of all, by way of introduction to my remarks, I would like to know whether Mr Pirker was speaking for his group or on his own behalf. Having heard what Mr Kirkhope had to say, I no longer know. The first speaker, Mr Pirker, was supposed to be giving the opinion of his group. After listening to him, I certainly wonder whether the Group of the European People's Party (Christian Democrats) and European Democrats supports its own rapporteur, Mrs Gál, or not. It is no longer very clear where we stand today. Yet in the Committee on Civil Liberties, Justice and Home Affairs, we seemed to be in agreement; at least that is what our votes indicate. I must admit that we are somewhat flummoxed by the position of the Group of the European People's Party (Christian Democrats) and European Democrats today, which does not match up in any way at all with the debate we conducted in the Committee on Civil Liberties, Justice and Home Affairs. What purpose, then, is served by debates in committee? As far as our group is concerned, we have been consistent.
I would like to thank Mrs Gál and Mrs Kósáné Kovács for their excellent proposals and for their efforts that have culminated in a universally acceptable compromise. We welcome this proposal from the Commission for a broadening of the mandate of the European Monitoring Centre on Racism and Xenophobia, making it into a European Union Agency on Fundamental Rights, because the European Union must show an example and guarantee better protection of the fundamental rights of its citizens.
The prime responsibility of such an agency - and I am sorry to see that some of the previous speakers have now left - must be to protect fundamental rights in the Member States as a matter of priority. That would not prevent it from looking elsewhere, but its first priority must be the Member States - let us put our own house in order. Over the past few years, we have seen a rise in extremism in Europe, an increase in outpourings of poisonous invective. We must be vigilant in defending the rights of everyone, a vigilance that must even extend into the confines of our own Parliament. We must keep watch for racist and xenophobic attacks. The peace of our societies is at risk unless we can inculcate respect for our differences and acceptance of diversity.
The agency will have to ensure that the relevant European legislation is effectively transposed into the national law of the Member States and that it is properly applied. It will guarantee that the legislation of every Member State accords with our European principles. We certainly have a very comprehensive body of anti-discrimination law, and we are all well aware that it has been very poorly transposed in the Member States. The agency would be able to raise problems and provide advice on the best ways of implementing this legislation. It would be competent to deal with all areas covered by the Charter of Fundamental Rights, even though it is true that the Charter is not yet actionable. Our Parliament was one of the initiators of the Charter - that is worth remembering - and the Charter should be placed at the heart of the European integration process.
If the agency were to have no powers under the third pillar, it would offer little more than the present Observatory. We agree on that point. In fact, the activities of the police and judiciary are at the heart of efforts to protect fundamental rights. It is therefore essential that the agency should have powers in this domain; that is one of the priorities to which I believed that the whole of this Parliament subscribed. It is worth recalling that this proposal from the Commission is the result of repeated calls from the Council for the creation of such an agency. In December 2003, for example, the European Council suggested that the mandate of the Vienna Observatory be broadened, and that wish was enshrined in the Hague Programme. In short, we surely ought to know what we want.
Accordingly, we are backing these reports in their entirety, and we call on the Council to take heed of the position on this matter that was formulated in the Committee on Civil Liberties, Justice and Home Affairs and is endorsed by a large majority of Parliament.
(DE) Mr President, let me make it perfectly clear, for Mrs Roure's benefit, that the Group of the European People's Party (Christian Democrats) and European Democrats certainly does value and endorse the work Mrs Gál has done, and she is well aware of that fact, so nothing has changed in that respect. We have an equally high regard for the work the Commissioner is doing, but, as I said at the very outset, we do have to do some fundamental and general thinking about agencies. We see human rights as indivisible; compliance with them is not merely optional. In my view, it goes without saying that they must be complied with within the European Union and in the states that are set to accede to it.
That is why some fundamental thinking about agencies and the shape they take is to be recommended. I am right behind Mrs Gál and the Commissioner, but all my other remarks still stand - and underlined several times over.
- (LT) Mr President, ladies and gentlemen, Parliament has always reacted appropriately to violations of human rights. I have spoken about this here more than once, particularly in respect of violations of human rights in the republics of Central Asia. However, we are not used to talking about human rights, their protection and violations in the Community. Perhaps we believe that we do not have this problem, or that it is of little importance.
I would like to offer a real life example. In 2005, the following violations of human rights were reported: disregard of the right to privacy, especially when listening to private conversations or publicising pre-trial investigation material; the intrusion of politics into the work of law enforcement and the courts; lack of independence in pre-trial investigations and prosecution; violation of the right to a fair trial; the inhuman and brutal behaviour of police officers; discrimination, racism, trafficking in women, and so on.
Mr President, ladies and gentlemen, you probably think that I am referring to the republics of Central Asia again. Sadly, all this is happening in my own country - Lithuania. This was stated by the Lithuanian Humans Rights Monitoring Institute and even acknowledged by the President of the Republic of Lithuania. The press tell us that the development of democracy has stopped in the ten new Member States. I agree with this statement and believe this is due to the fact that the pre-accession pressure has disappeared. Therefore, I believe that the new agency may help us move forward; however, its current powers are insufficient. The agency would need considerably stronger powers in order to become an effective instrument in monitoring and ensuring the rights of citizens. After all, ensuring democracy and human rights is our duty and the reason the people of the Community elected us.
(Applause)
Mr President, I support the excellent work done, and I wish to thank Mrs Gál and Mrs Kósáné Kovács for it. I think a Fundamental Rights Agency is very important for the European Union in order to protect, and ensure respect for, these rights throughout the Union. I would like to mention one aspect of fundamental rights: rights relating to language and to culture. These are not clearly protected in many European states, nor are they in some states which are candidates for accession. This Agency could be a very good instrument to stress this point and to ensure that the rights of stateless citizens or of citizens belonging to a minority within a state are respected. The Universal Declaration on Linguistic Rights, made in Barcelona in 1996, is a good document to take into account, and I believe we are working in the right direction. I hope for a majority vote from this Parliament.
(CS) Ladies and gentlemen, I agree with Mrs Juknevičienė. We often speak in this Chamber about upholding human rights in third countries, yet rarely do we have the opportunity to strengthen the protection of human rights right here in our Member States. The establishment of the Human Rights Agency is, to my mind, a definite step in the right direction. Our citizens certainly have the right to factual, comparable and objective information on respect for human rights both in their own Member State and throughout Europe. Although I am very much in favour of the establishment of this agency, I should like, if I may, to ask some fundamental questions, however.
Firstly, as a former member of the Council of Europe Parliamentary Assembly, for whose work I have great admiration, I should like to ask how, in practice, this cooperation with the agency will be delivered, in such a way that it will lead not to a duplication of activities, but rather to activities that complement each other.
Secondly, in view of the fact that, as far as this proposal is concerned, the agency is to be geared towards targets and assessments, I should like to ask how, when these areas of interest are being determined, it can be ensured that some Member States will not overlook politically awkward issues.
Thirdly, I should like to stress that most of the budget, two thirds of it at least, should be earmarked for programmes and not for administrative or personnel requirements.
(PL) Mr President, it seems there is to be yet another agency. Parkinson's law rides again. Anyone who believes that it will be possible for a group of highly paid bureaucrats to improve human rights on the ground by administrative measures is rather naïve, to say the least. I do not want to use stronger words. Increasing the number of bodies in the area of political do-gooding while these same political groups and this same Parliament are stifling the economic freedom which could earn the money for a real improvement in the living standards of the peoples of Europe is a misjudgement and a classic political faux pas.
That is why I would today ask the House to consider who it is that will ensure the impartiality of an Agency employing hundreds of highly paid bureaucrats subject to practically no control over their activities. These people could use the Agency as a political weapon to fight undesirable individuals or political opponents, or to attack awkward governments who do not conform with so-called political correctness.
I believe this action is unconstitutional in at least some Member States. It implements the principles of a rejected constitution through the back door. It is a blind alley, and in my opinion it should be given very careful consideration.
(PL) Mr President, the question we are discussing today in this House is not whether fundamental rights should be observed. We are not debating whether human rights are fundamental to our functioning within the European Union. What we are debating is whether yet another agency within our structures, another agency which will cost tens of millions of euro, really will be an instrument which will contribute towards the observance of and respect for human rights not only within the Member States, but also in the countries with which we have relations.
I myself categorically reject the view put forward by some in this House, namely that we need to convince our electorate that we do care about something, and are therefore setting up an agency for that purpose. This is a flawed way of thinking, and it is wasteful. Our electorate will not be convinced of our concern. What they will be sure of is that we are spending their money, and therefore that we are even more cut off from them. It is the European Parliament we are all Members of that is the human rights agency for Europe. Of course we should gather data about the observance of human rights, but we should do so by spending money on supporting non-governmental organisations, rather than on yet another agency within our structures.
(PL) Mr President, let me remind the House that six months ago we set up the European Institute for Gender Equality. Now we are to set up another agency. To start with, I would like to refer to the statements by Mrs Roure. She accuses my group, the Group of the European People's Party (Christian Democrats) and European Democrats, of not speaking with one voice. Mrs Roure, please try and understand that in some parties, people are allowed to have different opinions. The Socialists might have a single, compulsory political line to toe, but with us things are different and I would like to add my voice in support of Mr Kirkhope.
The purpose of the EU Fundamental Rights Agency is to fill a gap in the EU's activities. It is to concentrate on the EU's internal activities, covering the member institutions and Member States. Unfortunately, little attention has been paid to the external aspect, which focuses primarily on the candidate countries. This restriction on the scope of the Agency's activities is based on the view that a cohesive internal policy on fundamental rights is necessary if we are to have a consistent approach on human rights in international relations.
However, I would like to remind you that observance of fundamental rights is a far greater problem in many countries outside the European Union, including neighbouring states such as Russia and Belarus. For this reason the Agency should not restrict its activities to the Member States, where genuine problems concerning human rights are incomparably smaller than outside its borders, particularly as each Member State has its own institutions to ensure respect for fundamental rights and human rights.
I believe that we have missed a chance and an opportunity to bolster the external aspect of the European Union's human rights policy. The aim of the proposal to create this Agency is to broaden the mandate of the European Centre for Monitoring Racism and Xenophobia and to create a European Union Fundamental Rights Agency. It will create a specialist centre of knowledge concerning fundamental rights at European Union level. I would have no objection to this, apart from the fact that the Agency should also deal with the observance of human rights outside the European Union. I would not have anything against it, were it not for the fact that setting up this latest Agency will cost the citizens of the European Union more than EUR 150 million. What is the point of spending money on yet another institution in view of such a tight budget for the years 2007-2013?
(PL) Mr President, one of the aims that the European Union has set itself is to bolster the protection of human rights and its citizens' interests, as well as to protect freedom and support democracy on the basis of fundamental rights. This makes it important to secure assistance and specialist knowledge in the field of fundamental rights for relevant Community and Member State institutions.
In view of the unusually heated debates and political battles that are currently taking place in Poland, Hungary and Slovakia, I regard this proposal as being well-founded. A European Union Fundamental Rights Agency appointed as a successor to the European Centre for Monitoring Racism and Xenophobia would be responsible for supplementing existing fundamental rights monitoring mechanisms. However, care must be taken to ensure that this newly-created EU body operates on the principle of independence and accountability. On the one hand, it must be assured its independence, while on the other hand it must be fully accountable to the institutions of the European Union. For this reason both the internal decision-making processes within the institution and the appointment of its decision-making bodies must be transparent.
The European Parliament plays a substantial role in fundamental rights, and therefore special consideration should be given to it when determining the Agency's structures so as to strengthen the legitimacy of the latter. Both the Commission and Parliament must take an active part in determining this Agency's multi-annual programme framework. In addition to the main area of the Agency's activity, which will be to assist European Union institutions and Member States, we should consider the possibility of developing collaboration with third countries to ensure the better implementation of Community law and internal policies of the European Union. In particular, collaboration with candidate countries should be promoted, as this will allow the EU to support their integration efforts with regard to the harmonisation of their national laws with Community law.
It is important for the activities of this Agency to make allowance for the Council of Europe's range of activities in order to avoid overlap and achieve synergy in collaboration between the two organisations.
(FI) Mr President, the Council of Europe is Europe's most important human rights agency, and will remain so even after this agency has been established. The Council of Europe has wide-ranging supervisory and monitoring rights. The agency under discussion will be completely different. The task of the agency will not be to monitor Member States but to provide them and the Union's institutions with information and expertise. The agency will be a service facility with the job of assisting us. The work of the agency would never focus on any particular country, and it would not investigate any individual outstanding events or breaches, as is the case with the Council of Europe. It is nevertheless important that this kind of independent agency for fundamental human rights, the Human Rights Agency, should be set up in the EU. It is also important that it works closely with the Council of Europe.
In addition, I would like to stress that, now that we are seeing an increase in the powers of the police and are contemplating and tightening up counter-terrorist measures, it is important that at the same time we also take a look at how fundamental rights and human rights function. Furthermore, the work of this agency should, I believe, be extended to the third pillar, so that it might apply to police cooperation and cooperation on crime. In order to make progress, however, this cooperation, police cooperation and cooperation on crime, could, I think, be implemented in a more restricted form than in the Commission's proposal, for it to get through. Moreover, in the long term, the EU must also make up for its shortcomings in the sense that it does not intervene when Member States are in breach of human rights. We have no mechanisms for that. We know that human rights do not currently function in the best possible way inside the EU, and we should also be addressing those problems and not just looking at what is happening outside the EU. Of course, it is important to monitor and intervene in human rights violations wherever they take place, but the EU and its Member States should obviously ensure that the human rights of their own citizens and those living here are respected.
(NL) Mr President, human rights are a global issue. Despite major failings, we in Europe are in the lead. There are agreements in the Council of Europe about the level of human rights to be guaranteed in Europe at least. The European Convention for the Protection of Human Rights and Fundamental Freedoms is binding upon 47 Member States, 20 states more, therefore, than the 27 that will belong to the European Union from 2007. The Charter of Fundamental Rights from 2000 is the largest common denominator of existing provisions from national constitutions and that European Convention. This Charter was later included in the draft for a constitution as Chapter II. In this connection, reference was made, with good reason, to the existing European Convention for the Protection of Human Rights to which the EU would also thereby subscribe. It would be good if the now proposed Human Rights Agency could serve as a signal to demonstrate that the European Union attaches greater importance to human rights than to the common market. Some of my group see this proposal, above all, as carrying an entirely different message, and as being an attempt at staging a competitive battle with the Council of Europe and a chance to campaign for the text of the constitution, which has already been rejected twice, and to which we are opposed.
Mr President, last week's gem in this place was that Europol be given fresh powers to police Euroland whilst Europol itself was placed above the law. Even the Third Reich did not think of that one. This week is even better: an agency for fundamental rights has been conceived to ensure that Member States comply with the Charter. But this was contained in a failed EU Constitution. After all, France and Holland exercised their fundamental right to say 'no' to this and yet again you are trying to sneak large parts of the Constitution in through the back door.
Mrs Gál even begins her statement by saying that the suspension of the Constitution-making process makes this the right moment to promote fundamental rights. Is that what you said? The Politburo would be pleased with that. In fact, if fundamental rights really meant anything in the EU, the democratic rejection of the Constitution would make this absolutely the wrong moment to bring forward such a proposal.
There was I believe an old Glen Miller song beginning: 'Sleepy time Gal, you're turning night into day'. You may believe that you can turn 'no' into 'yes', but when the sleepy time voters wake up, they will soon throw this out.
(IT) Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. The proposal for a Council decision to extend the powers of the current European Monitoring Centre on Racism and Xenophobia is an important step in the right direction. At a difficult moment in time, when the global requirements for security and stability are clashing with citizens' rights and when discrimination even in the Western world is still a serious source of friction among communities, ethnic groups, religions and the underprivileged, it has become vital to monitor these developments by means of a body with a strong, extensive remit.
I am therefore in favour of the proposal to extend the powers of the new Fundamental Rights Agency to include the 'third pillar', and thus intergovernmental cooperation in police, judicial, immigration and terrorist matters, since these sectors are becoming more and more closely associated with Europeans' everyday lives, and consequently with respect for the fundamental rights guaranteed by our Treaties. I also support the approach presented by this Parliament to encourage dialogue with civil society and to cooperate with all of those bodies, especially non-governmental ones, that both at local and at national and European levels do a great deal to help improve the human rights situation within the European Union.
(DE) Mr President, human rights are a great good, one that we have to work to defend throughout the world, and, aware though I am of the sad events in Russia, there is still much for us to do at home.
Important though Articles 6 and 7 of the EU Treaty are as cornerstones, we cannot - we must not - leave it at that. Since we do not believe that it is sufficient to make little more than cursory mention to them, we cannot say often enough, in any discussion of them, that what we need above all is our own comprehensive catalogue of human rights and fundamental freedoms in the form of binding European law. We do need the European Constitution, and the European Charter of Human Rights contained in it must become more than just a solemn declaration. Only when it has become binding and directly applicable European law can the celebrations begin, and that is a priority for the Group of the European People's Party (Christian Democrats) and European Democrats as much as it is for the other groups.
Given the high value that we rightly attach to fundamental rights, it also goes without saying that all the essential functions involved in ensuring compliance with fundamental rights must remain reserved, in the main, to the EU institutions. The agency we are discussing today can, may and should, have exclusively ancillary functions, and it is in this respect that I have my doubts about this document.
Commissioner Frattini said, among other things, that the Agency is meant to monitor compliance with fundamental rights, so what has become of the Commission's core function? I have, for many years, been teaching my university students that the Commission is the guardian of the Treaties and watches over them and that it is the European Court of Justice that exists to guarantee the judicial protection of European law, and does an outstanding job of it too. By the way, are the democratic and legal structures in our Member States really as much at risk as some speakers today have claimed? Some Members' speeches today really have got me worried.
Last, but not least, political control over European requirements is one of the essential functions of this House, of the European Parliament itself, and that is the way it must stay. It is for that reason that our group, faced with the topic of agencies, concerned itself with, and gave thought to, such mundane things as bureaucracy, parallel structures, duplication and additional funding.
Mrs Gál has our wholehearted backing in the work she has done and is doing; the preparatory steps she has taken in this area are good and important. We would, though, like it to be borne in mind that it is not acceptable that the rules applicable to all other agencies should not be binding on this one. That goes against common sense. The assessment role that this agency is planned to have is something else that we ought by rights to leave with the European Court of Justice, rather than allowing it to be put at risk by duplicated functions.
(PL) Mr President, Commissioner Frattini, protecting human rights, civil rights and political freedoms in the world today is one of the European Union's most important spheres of activity. The EU's growing importance in international relations and the development of a common foreign policy require new institutions that will make it possible to utilise the Community's political and economic potential to the full.
Expanding the existing European Centre for Monitoring Racism and Xenophobia and extending its mandate so that it becomes the Fundamental Rights Agency will lay the foundations of a new Agency that will become one of the leading European institutions in the years to come.
In order for the Fundamental Rights Agency to be able to fulfil this role, it must have a broader remit concerning issues pertaining to cooperation between the police, court and justice systems and also to immigration and combating terrorism. In the first place, therefore, the role of the European Parliament in setting out the mandate and defining the structure of the Agency must be strengthened. The Agency should be required to consult with the European Parliament as regards its multi-annual frameworks and candidates for the post of its director. The Agency must be open to participation by candidate countries and those with which a stabilisation and association agreement has been signed. The future Agency will have to appoint a scientific committee which will ensure the high academic quality of its operations, and it must collaborate closely with the Council of Europe and coordinate its activities with the latter.
I would also like to underline that the tasks of the Agency, which will replace the existing Centre for Monitoring Racism and Xenophobia, should continue to cover racism, xenophobia, anti-Semitism and protecting minority rights as key elements in the protection of fundamental rights. All of the Agency's reports must take full account of the issue of gender equality.
rapporteur. - Mr President, I should like to thank you and my colleagues for the help and backing I have received. As I warned you in my introduction, the Agency is highly debated and provokes reactions. But I have to assure all of you, in answer to Mrs Roure's question, that the PPE-DE Group is backing me, and this support will be converted into votes in a few minutes.
There will be some delegations who vote against the report for different reasons, mainly questioning the role of the agencies in general, but the PPE-DE Group is well aware of the need to protect fundamental rights.
The rapporteur did not have an easy task, as you could hear before, if you listened carefully. But let me underline the fact that there is a Council decision to establish a Fundamental Rights Agency from 2004 extending the mandate of the existing European Monitoring Centre on Racism and Xenophobia. Parliament, the Commission and the Austrian and Finnish Presidencies tried to do our best to design a mandate which can enable useful, effective and objective work to be done. This is exactly what our societies are expecting from us.
rapporteur. - (HU) This may be unusual, but in my first sentence, I would like to thank Mrs Gál for her cooperation. The very useful and effective collaboration that has evolved between the two parliamentary groups within the committee is primarily her doing.
Nevertheless, today it has become clear that not all our fellow MEPs share the belief that membership in the EU does not automatically go hand in hand with a system of guarantees for human rights in the Member States. Not everyone accepts that we need to develop further that system of guarantees. There are some who ask and hope for assistance. I thank those who are asking for help, for wanting to help their own countries as well. Some take the view that the EU institutions should not look over their shoulders into their local card games.
I am proud that my political group supports both proposals, mine and that of Mrs Gál, along the lines of a shared set of values. I regret very much that some people make a mockery of this. I think such mockery would have more success in Hyde Park than in the European Parliament.
All the same, I am asking my fellow MEPs to overcome their fear of bureaucracy for the sake of a crucial cause, and to ask themselves whether we spend every penny of the common budget as usefully as is now being requested for the Agency for Fundamental Rights. In fact, we are always prepared to cooperate in improving the efficiency of our budgetary spending.
I look forward to your support in this important endeavour.
Mr President, I too would like to thank once again the two rapporteurs and all those who have spoken. I recognise the need, firstly, for this Parliament to show a large majority, as hoped for by the two rapporteurs, in favour of this initiative. Otherwise, our joint efforts would be thwarted. We have worked together to give Parliament a strong and authoritative voice, even in the absence of the formal codecision procedure. Let us avoid a division in this Parliament that would give the Council the impression that, all things considered, it might even take decisions alone. This is a political necessity, not least because I have heard certain influential Members of this Parliament doubting the very raison d'être of the agency.
First, we need to clarify the figures being cited. I have heard it said that the agency will cost EUR 150 million. That is not true. The institution in question will cost, in 2007, EUR 14 million, not EUR 150 million, and will eventually cost, in 2010, EUR 21 million, not EUR 150 million. The agency, which is the natural successor of the Vienna Monitoring Centre, which employs 40 people, will have 50 officials in 2007, an increase of just 10 employees. Ladies and gentlemen, 50 officials correspond to the staff of a small European municipality of 10 000 or 15 000 inhabitants. Do we really believe that it is not worth having 50 people working to maintain a high level of vigilance in connection with human rights in Europe? I believe it is worth it.
Why do we need an agency? We need an agency in order to have independent evaluation, which is precisely what many Members of Parliament have pointed out. I have heard someone ask: 'But what has the Commission got to do with it?' The Commission will work much better if it is able to make use of an agency that is capable independently of supplying it with material on the basis of which it can carry out evaluations and form opinions. I want to reassure Mr Rack: we will continue to carry out our duties, which in this field are not bureaucratic duties but, rather, political support for the work of Parliament and the Council. This is why we need an independent agency that will supply us with material with which to draw up our proposals. It is clear that the Commission's work will not diminish, rather it will be strengthened and increased.
What is the Council of Europe's role? The Council of Europe will continue to carry out its own work. I can confirm: we do not want overlapping and, in this sector too, the rules of the Treaties apply. The agency will be responsible for monitoring respect for fundamental rights on the basis of Community law whereas, as you well know, the Council of Europe does not have competence in the field of human rights under Community legislation. Consequently, the areas of activity of the two institutions will be absolutely separate, and this is a requirement that we intend to safeguard.
I defend the Fundamental Rights Agency precisely because I do not believe that it should be used to point the finger at this or that Member State or to serve as a tool of political fighting, infighting even. That would be a mistake, and I agree with those who argue that the formulation of political opinions cannot be left to officials. That task will remain in the hands of the Commission. We hope for an agency that will help to increase transparency in Europe concerning the procedures for guaranteeing fundamental rights.
If I make reference to political groups and the judiciary in Europe, it is because I believe that they too must wish - and I am sure that they do - for transparency in the protection of fundamental rights in their activities. It will in fact be much better for the authority of the institutions of the police and judiciary if they are guaranteed complete transparency regarding procedures for carrying out their crime-fighting activities. This is an initiative geared towards helping them, rather than hindering them. It is certainly not the intention of the Fundamental Rights Agency to put obstacles in their way.
The debate is closed.
The vote will take place today at 11 a.m.
(The sitting was suspended at 10.40 a.m. and resumed at 11 a.m.)
Written Statements (Rule 142)
The European Union has always presented the protection and promotion of fundamental rights as one of its basic policy objectives. In this respect, the creation of the agency to protect and promote these rights is an important tool in meeting this objective within the framework of the recently endorsed 'The Hague Programme' action plan. Establishing this agency is therefore a very practical step, as it is a new initiative that will allow the collection and analysis of data at EU level by a genuinely independent centre of expertise.
Proposals from the Commission have legitimately given rise to a wide-ranging debate on the scope of the competences of such an agency. By expanding the mandate of the European Monitoring Centre on Racism and Xenophobia, we should ensure, on the one hand, that the focus on racism and xenophobia remains an important character of the agency and, on the other, that the agency's independence, not only with respect to the EU institutions but also with respect to the Member States, is maintained. Despite these concerns, I am optimistic that the European Parliament during the vote will broadly welcome the text proposed by the rapporteur.
(HU) It would be difficult to overestimate the value of the creation of the Agency for Fundamental Rights. It is, indeed, a milestone in the important struggle to defend human rights in Europe. At the same time, we have to state right away that it can only fulfil its role if endowed with real competence and the tools for effective functioning. Otherwise, it will degenerate into a self-serving paper mill, incapable of real influence.
It is therefore necessary to set up an independent organisation with real and broad legal powers that can effectively intervene in cases of human rights violations.
We have to put special emphasis on combating Europe's dark demons: the racism, xenophobia and anti-Semitism that resurface from time to time, and - especially in the case of some new and newly-joining states in Central and Eastern Europe - atrocities and discrimination against the Roma and other ethnic or national minorities. Unfortunately, in recent times, we have witnessed several instances of such incidents that undermine the soul of Europe. The Agency must therefore pay special attention to these issues.
It follows directly from my argument for an Agency with strong powers that its competence must inevitably extend to the matter of judicial and police cooperation, including matters relating to immigration and terrorism, as well as to the struggle against human trafficking, crimes against children, the drugs and arms trade, corruption and fraud. I would, of course, advocate its extension to a common foreign and security policy as well.
I welcome the deeper involvement of the European Parliament in the Agency's work, since I believe that the Union's only directly elected body is one of the depositaries of the cause of human rights.